Exhibit 10.8

THIS SPACE FOR RECORDER’S USE ONLY

RECORDING REQUESTED BY:

Drew K. Theophilus

AND WHEN RECORDED MAIL TO:

Baird Holm LLP

1500 Woodmen Tower

1700 Farnam St.

Omaha, Nebraska 68102

NAME OF DOCUMENT: DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND
ASSIGNMENT OF LEASES AND RENTS

DATE OF DOCUMENT: October 28, 2011

GRANTOR: GREEN PLAINS GRAIN COMPANY, LLC, a Delaware limited liability company;
GREEN PLAINS GRAIN COMPANY TN LLC, a Delaware limited liability company; and
GREEN PLAINS ESSEX INC., an Iowa corporation, collectively

GRANTEE (for purposes of this cover page only, and hereafter “Beneficiary”):
METROPOLITAN LIFE INSURANCE COMPANY

GRANTEE MAILING ADDRESS: 10801 Mastin Blvd., Suite 930, Overland Park, KS 66210

LEGAL DESCRIPTION: Legal Description of the Mortgaged Property (as defined
herein) is located on Exhibit “B” (beginning on page 26) of this Deed of Trust.

DEED REFERENCE: N/A

This cover page is attached solely for the purpose of complying with the
requirements stated in §§ 59.310.2; 59.313.2 R.S.Mo. 2001 of the Missouri
Recording Act. The information provided on this cover page shall not be
construed as either modifying or supplementing the substantive provisions of the
attached instrument. In the event of a conflict between the provisions of the
attached instrument and the provisions of this cover page, the attached
instrument shall prevail and control.



--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT

FIXTURE FILING AND ASSIGNMENT OF LEASES AND RENTS

(Missouri)

BY

GREEN PLAINS GRAIN COMPANY, LLC, a Delaware limited liability company; GREEN
PLAINS

GRAIN COMPANY TN LLC, a Delaware limited liability company; and GREEN PLAINS
ESSEX INC., an

Iowa corporation, collectively as Grantor, each having an address of 450 Regency
Parkway, Suite 400, Omaha,

NE 68114 (Attn: Jerry L. Peters)

TO

John E. Middleton,

as Trustee, having an address of 200 S. Spring, Independence, Missouri 64050

for the benefit of

METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, as Beneficiary,
having an

address of Metropolitan Life Insurance Company, Agricultural Investments, 10801
Mastin Blvd., Suite 930,

Overland Park, KS 66210 (Attn: Director)

October 28, 2011

Legal Description of the Mortgaged Property (as defined herein) is located on
Exhibit “B” (beginning on page 26) of this Deed of Trust.

NOTICE: THIS DEED OF TRUST SECURES, INTER ALIA, OBLIGATIONS WHICH PROVIDE FOR
OBLIGATORY OR NON-OBLIGATORY FUTURE ADVANCES, ALL SUCH OBLIGATORY OR
NON-OBLIGATORY FUTURE ADVANCES SHALL HAVE THE SAME LIEN PRIORITY AS IF MADE ON
THE DATE HEREOF.

THIS DEED OF TRUST IS GOVERNED BY SECTION 443.055, MISSOURI REVISED STATUTES,
AND SECURES FUTURE ADVANCES AND FUTURE OBLIGATIONS AS DEFINED THEREIN. THE
MAXIMUM PRINCIPAL INDEBTEDNESS SECURED BY THIS DEED OF TRUST IS $30,000,000.00.

THIS DEED OF TRUST SHALL BE EFFECTIVE AS AND SHALL CONSTITUTE A FIXTURE FILING
FROM THE DATE OF ITS FILING FOR RECORD IN THE REAL PROPERTY RECORDS OF THE
COUNTY IN WHICH THE MORTGAGED PROPERTY IS LOCATED.

This Instrument was prepared by and when recorded return to:

Drew K. Theophilus, Baird Holm LLP, 1500 Woodmen Tower, 1700 Farnam St., Omaha,
Nebraska 68102



--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND ASSIGNMENT OF LEASES

AND RENTS

Executed in counterparts to allow for simultaneous filing

This Deed of Trust, Security Agreement, Fixture Filing and Assignment of Leases
and Rents (the “Deed of Trust”) is dated as of October 28, 2011, and is executed
by GREEN PLAINS GRAIN COMPANY, LLC, a Delaware limited liability company; GREEN
PLAINS GRAIN COMPANY TN LLC, a Delaware limited liability company; and GREEN
PLAINS ESSEX INC., an Iowa corporation (each individually and collectively,
“Grantor”), evidencing Grantor’s conveyance with power of sale to John E.
Middleton, as Trustee (“Trustee”), for the benefit of METROPOLITAN LIFE
INSURANCE COMPANY, a New York corporation (“Beneficiary”).

WITNESSETH:

WHEREAS, Grantor has executed a Secured Promissory Note in the original
principal amount of $30,000,000.00, with a final payment due on November 1, 2021
in favor of Beneficiary (the “Note”); and

WHEREAS, Grantor has agreed to secure its obligations to Beneficiary hereunder
by executing this Deed of Trust in favor of the Trustee for the benefit of
Beneficiary, in trust with POWER OF SALE pursuant to the provisions of the
Missouri law burdening the real and personal property described below, and by
granting, or causing to be granted, to Beneficiary the other liens and security
interests herein described;

NOW, THEREFORE, in order to secure the full and punctual payment and performance
of all present and future Obligations (as hereafter defined), Grantor has agreed
to execute and deliver this Deed of Trust and to grant a mortgage lien and
continuing security interest in and to the Mortgaged Property (as hereinafter
defined), all upon the following terms and conditions:

ARTICLE 1 - DEFINITIONS; DEED OF TRUST TO SECURE OBLIGATIONS

Section 1.1 Definitions. Capitalized terms not otherwise defined in this Deed of
Trust shall have the meanings set forth in the Loan Agreement. In addition to
other terms defined herein, certain defined terms are set forth in Exhibit “A”
attached hereto.

Section 1.2 Grant. In order to secure the Obligations, Grantor hereby mortgages,
assigns, grants, bargains, sells, conveys and confirms to Trustee, its
successors and assigns, in trust, with POWER OF SALE and right of entry and
possession, and does hereby grant unto Trustee for the benefit of Beneficiary a
continuing security interest in, (a) the real property (herein called the
“Land”) described in Exhibit “B” which is attached hereto and incorporated
herein by reference for all purposes, and (i) all improvements now or hereafter
situated or to be situated on the Land (herein together called the
“Improvements”); and (ii) all right, title and interest of Grantor in and to
(1) all streets, roads, alleys, easements, rights-of-way, privileges,
hereditaments, appurtenances, licenses, rights of ingress and egress, vehicle
parking rights and public places, existing or proposed, abutting, adjacent, used
in connection with or pertaining to the Land or the Improvements; (2) all of
Grantor’s present and future estate, right, title and interest in and to all
accretion, avulsion, riparian rights, water rights, waters, water courses,
whether now owned or hereafter acquired by Grantor; (3) the reversion(s),
remainder(s), possession(s), claims and demands of Grantor in and to the same,
and the rights of Grantor in and to the benefits of any conditions, covenants
and restrictions now or hereafter affecting said real property, together with
all estate, right, title and interest, including, without limitation, leasehold
interests, that Grantor now has or may hereafter acquire, and (4) any strips or
gores between the Land and abutting or adjacent properties (the Land,
Improvements and other rights, titles and interests referred to in this clause
(a) being herein sometimes collectively called the “Premises”); (b) all things
now or hereafter affixed to or located upon or used in connection with the Land,
including, without limitation, all buildings, structures and Improvements of
every kind and description now or hereafter erected or placed thereon, all
apparatus, furnishings, furniture, fixtures, machinery, equipment, appliances,
systems, building materials and personal property of every kind and nature
whatsoever, now owned or hereafter acquired by Grantor, which are or shall be
attached to, or used for the operation or maintenance of, said buildings,
structures or Improvements located on the Land, or which are or shall be located
in, on or about the Land, or which, wherever located, are used or intended to be
used in or in connection with the construction, fixturing, equipping,
furnishing, use, transportation of personal property to or from, operation or
enjoyment of the Land or the Improvements thereon, and all permits, licenses,
franchises,



--------------------------------------------------------------------------------

contract rights, management contracts or agreements, warranties, guaranties,
authorities, certificates and leasehold interests, now or hereafter owned by
Grantor and relating to the ownership use, operation, maintenance or enjoyment
of the Land, the Improvements thereon, and the fixtures, equipment and personal
property described above; and also including all extensions, additions,
accessions, substitutions, improvements, betterments, renewals, renovations,
repairs, replacements, products and proceeds of any of the foregoing, together
with the benefit of any deposits or payments now or hereafter made by Grantor or
on its behalf in connection with any of the foregoing, including all bridges,
irrigation pumps, electric motors, engines, pipes, sprinklers, center pivot
systems, control panels, accessories and accessions, and all other irrigation
equipment connected therewith now or hereafter placed or installed, together
with all water and watering rights of every kind and description, on the Land
described herein; all accessories and accessions to fully operate grain handling
facilities, storage warehouses, equipment sheds and shop buildings, including
but not limited to office equipment, scales, compressors, engines, motors,
control panels, conveyors, load-out equipment and all improvements, fixtures and
appurtenances on or related to the Land described herein; scales, office
equipment, computer equipment and software, fuel and water tanks, fuel and water
metering and pumping equipment, fire prevention equipment, pneumatic equipment,
compressors, engines, motors, control panels, conveyors, baling equipment,
load-out equipment on or related to the Land described herein; provided,
however, that expressly excluded from the security interest hereby created are
all vehicles and rolling stock owned by Grantor, all personal property and
equipment not owned by Grantor (including, but not limited to, leased property)
located on the Land (collectively, the “Excluded Collateral”); and all of such
things, other than the Excluded Collateral, whether now hereafter placed thereon
or used in connection therewith or whether now owned or hereafter acquired by
Grantor, or used in or necessary to the complete and proper planning,
development, use, occupancy or operation thereof, or acquired (whether delivered
to the Land or stored elsewhere) for use or installation in or on the Land or
the Improvements, and all renewals and replacements of, substitutions for and
additions to the foregoing (the properties referred to in this clause (b) being
herein sometimes collectively called the “Accessories”); (c) all of
(i) Grantor’s rights, but not liability for any breach by Grantor, under all
insurance policies and other contracts and general intangibles (including but
not limited to trademarks, trade names and symbols) related to the Premises or
the Accessories or the operation thereof; (ii) deposits (including but not
limited to Grantor’s rights in tenants’ security deposits, deposits with respect
to utility services to the Premises, and any deposits or reserves hereunder or
under any other Credit Document for taxes, insurance or otherwise), money,
accounts, instruments, documents, notes and chattel paper arising from or by
virtue of any transactions related to the Premises or the Accessories;
(iii) permits, licenses, franchises, certificates, development rights,
commitments and rights for utilities, and other rights and privileges obtained
in connection with the Premises or the Accessories; (iv) leases, rents,
royalties, bonuses, issues, profits, revenues and other benefits of the Premises
and the Accessories (without derogation of Article 3 hereof); (v) oil, gas and
other hydrocarbons and other minerals produced from or allocated to the Land and
all products processed or obtained therefrom and the proceeds thereof; and
(vi) engineering, accounting, title, legal, and other technical or business data
concerning the Mortgaged Property (as defined below) which are in the possession
of Grantor or in which Grantor can otherwise grant a security interest; and
(d) all (i) proceeds of or arising from the properties, rights, titles and
interests referred to above in this Section 1.2, including but not limited to
proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance relating thereto (including premium refunds and including
the right to receive proceeds attributable to the insurance loss of the
Premises), proceeds of the taking thereof or of any rights appurtenant thereto,
including change of grade of streets, curb cuts or other rights of access, by
eminent domain or transfer in lieu thereof for public or quasi-public use under
any law, and proceeds arising out of any damage thereto; and (ii) other
interests of every kind and character which Grantor now has or hereafter
acquires in, to or for the benefit of the properties, rights, titles and
interests referred to above in this Section 1.2 and all property used or useful
in connection therewith, including but not limited to rights of ingress and
egress and remainders, reversions and reversionary rights or interests; and if
the estate of Grantor in any of the property referred to above in this
Section 1.2 is a leasehold estate, the lien and security interest created hereby
shall encumber and extend to all other or additional title, estates, interests
or rights which are now owned or may hereafter be acquired by Grantor in or to
the property demised under the lease creating the leasehold estate. All of the
foregoing real and personal property and intangible rights covered by and
subject to this Deed of Trust are herein collectively referred to as the
“Mortgaged Property”.

Section 1.3 Security Interest. Grantor hereby grants to Beneficiary a security
interest in all of the Mortgaged Property which constitutes personal property
subject to Article 9 of the Uniform Commercial Code or fixtures as defined
therein (herein sometimes collectively called the “Collateral”). In addition to
its rights hereunder or otherwise, Beneficiary shall have all of the rights of a
secured party under Article 9 of the Uniform Commercial Code in force in any
state to the extent the same is applicable law.

 

3



--------------------------------------------------------------------------------

Section 1.4 Security for Obligations. This Deed of Trust secures all
Obligations, including the full and punctual payment of the indebtedness
evidenced by the Note in the aggregate principal face amount of Thirty Million
and No/100 Dollars ($30,000,000.00), with interest thereon at the rates therein
provided in the Note, together with any and all renewals, modifications,
consolidations and extensions of the indebtedness evidenced by the Note, any and
all additional advances made by Beneficiary to protect or preserve the Mortgaged
Property, any and all future advances as may be made by Beneficiary, including
any future advances set forth in Section 1.6 or advances under Section 1.7.

Section 1.5 Purpose. This Deed of Trust and the Obligations are executed and
incurred for business or agricultural purposes and not for personal, household
or family purposes.

Section 1.6 Future Advances and Expenses. This Deed of Trust also secures the
repayment of all advances that Beneficiary may extend to Grantor under the Loan
Agreement and the other Credit Documents. In addition this Deed of Trust secures
the repayment of all amounts expended by Beneficiary to perform Grantor’s
covenants under this Deed of Trust or maintain, preserve, or dispose of the
Mortgaged Property, together with interest thereon from date of expenditure
until repaid.

Section 1.7 Advances. This Deed of Trust is subject to the terms of the Loan
Agreement, which is a loan agreement between Grantor and Beneficiary. Grantor
acknowledges that in the event the Loan will be used for the purchase of the
Mortgaged Property, Beneficiary may impose any reasonable restrictions or
conditions in order to insure that this Deed of Trust remains senior in priority
to all other liens and encumbrances, including, but not limited to mechanics’
and materialmen’s liens. The Loan represented by the Credit Documents matures on
the dates indicated in the recitals above. The Note and Loan Agreement requires
Grantor to make payments to Beneficiary on the terms provided therein. All of
the advances under this Deed of Trust will be for commercial purposes.

THIS DEED OF TRUST IS GOVERNED BY SECTION 443.055, MISSOURI REVISED STATUTES,
AND SECURES FUTURE ADVANCES AND FUTURE OBLIGATIONS AS DEFINED THEREIN. THE
MAXIMUM PRINCIPAL INDEBTEDNESS SECURED BY THIS INSTRUMENT IS $30,000,000.00.

NOTICE: THIS DEED OF TRUST SECURES CREDIT IN THE AMOUNT OF THIRTY MILLION AND
00/100 DOLLARS ($30,000,000.00). LOANS AND ADVANCES UP TO THIS AMOUNT, TOGETHER
WITH INTEREST, ARE SENIOR TO INDEBTEDNESS TO OTHER CREDITORS UNDER SUBSEQUENTLY
RECORDED OR FILED MORTGAGES, DEEDS OF TRUST OR OTHER LIENS.

ANY PERSON TAKING A JUNIOR MORTGAGE, DEED OF TRUST, OR OTHER LIEN UPON THE
PROPERTY OR ANY INTEREST THEREIN SHALL TAKE SUCH LIEN SUBJECT TO THE
(A) AMENDMENT, MODIFICATION OR SUPPLEMENTATION OF THIS DEED OF TRUST, THE NOTES,
THE OTHER CREDIT DOCUMENTS OR ANY OTHER DOCUMENT OR INSTRUMENT EVIDENCING,
SECURING OR GUARANTEEING THE OBLIGATIONS; (B) VARIATIONS IN THE RATE OF INTEREST
AND THE METHOD OF COMPUTING THE SAME; (C) IMPOSITION OF ADDITIONAL FEES AND
OTHER CHARGES; AND (D) EXTENSION OF THE MATURITY OF THE NOTE OR ANY OTHER
PROMISSORY NOTE OR OTHER INSTRUMENT EVIDENCING THE OBLIGATIONS, IN EACH AND
EVERY CASE WITHOUT OBTAINING THE CONSENT OF THE HOLDER OF SUCH JUNIOR LIEN AND
WITHOUT THE LIEN OF THIS DEED OF TRUST LOSING ITS PRIORITY OVER THE RIGHTS OF
ANY SUCH JUNIOR LIEN. NOTHING CONTAINED IN THIS PARAGRAPH SHALL BE CONSTRUED,
HOWEVER, AS WAIVING ANY PROVISION CONTAINED IN THIS DEED OF TRUST WHICH
PROVIDES, AMONG OTHER THINGS, THAT IT SHALL CONSTITUTE AN EVENT OF DEFAULT IF
ALL OR ANY PART OF THE MORTGAGED PROPERTY OR ANY INTEREST THEREIN SHALL BE SOLD,
CONVEYED OR FURTHER ENCUMBERED.

NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT TO MAKE ADDITIONAL OR FUTURE LOANS
OR ADVANCES IN ANY AMOUNT.

ARTICLE 2 - REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.1 Grantor represents, warrants, and covenants as follows:

(a) Payment and Performance. Grantor will make due and punctual payment of the
Obligations. Grantor will timely and properly perform and comply with all of the
covenants, agreements, and conditions imposed upon it by this Deed of Trust and
the other Credit Documents and will not permit a default to occur hereunder or
thereunder. Time shall be of the essence in this Deed of Trust.

 

4



--------------------------------------------------------------------------------

(b) Title and Permitted Encumbrances. Grantor has, in Grantor’s own right, and
Grantor covenants to maintain, good, valid and merchantable title to the
Mortgaged Property, free and clear of all liens, charges, claims, security
interests, and encumbrances except for Permitted Encumbrances. Grantor, and
Grantor’s successors and assigns, will warrant and forever defend title to the
Mortgaged Property, subject as aforesaid, to Beneficiary against the claims and
demands of all persons claiming or to claim the same or any part thereof.
Grantor will punctually pay, perform, observe and keep all covenants,
obligations and conditions in or pursuant to any Permitted Encumbrance and will
not modify or permit modification of any Permitted Encumbrance without the prior
written consent of Beneficiary. Inclusion of any matter as a Permitted
Encumbrance does not constitute approval or waiver by Beneficiary of any
existing or future violation or other breach thereof by Grantor, with respect to
the Mortgaged Property or otherwise. No part of the Mortgaged Property
constitutes all or any part of the homestead of Grantor. If any right or
interest of Beneficiary in the Mortgaged Property or any part thereof shall be
endangered or questioned or shall be attacked directly or indirectly,
Beneficiary (whether or not named as a party to legal proceedings with respect
thereto) is hereby authorized and empowered to take such steps as in its
discretion may be proper for the defense of any such legal proceedings or the
protection of such right or interest of Beneficiary, including but not limited
to the employment of independent counsel, the prosecution or defense of
litigation, and the compromise or discharge of adverse claims. All expenditures
so made of every kind and character shall be an Obligation (which Obligation
Grantor hereby promises to pay on demand of Beneficiary) owing by Grantor to
Beneficiary, and Beneficiary shall be subrogated to all rights of the person
receiving such payment.

(c) Taxes and Other Impositions. Grantor will pay, or cause to be paid, all
taxes, assessments and other charges or levies imposed upon or against or with
respect to the Mortgaged Property or the ownership, use, occupancy or enjoyment
of any portion thereof, or any utility service thereto, as the same become due
and payable, including but not limited to ad valorem taxes assessed against the
Mortgaged Property or any part thereof, and shall deliver promptly to
Beneficiary such evidence of the payment thereof as Beneficiary may require.
Notwithstanding the foregoing, Grantor shall have the right to contest any such
charges and any such contest shall not be considered a default under this Deed
of Trust or any other Credit Documents, provided Grantor either provides a bond
for the disputed matters in accordance with applicable law or establishes
appropriate reserves for such matters.

(d) Insurance. Grantor, at its sole cost and expense, shall at all times, unless
otherwise indicated, provide, maintain and keep in force:

(1) property insurance covering the Improvements, the Premises and Collateral
against loss or damage from such causes of loss as are embraced by insurance
policies of the type known as “Special Form/Open Perils/Special Perils” property
insurance, including, without limitation, boiler coverage, and business
interruption coverage, on a replacement cost basis with an Agreed Value
Endorsement waiving coinsurance, all in an amount not less than the then full
replacement cost of the Improvements and personal property constituting a part
of the Mortgaged Property, without deduction for physical depreciation thereof;

(2) comprehensive general liability insurance insuring against claims for
personal injury (including, without limitation, bodily injury or death),
property damage liability and such other loss or damage from such causes of loss
as are embraced by insurance policies of the type known as “Comprehensive
General Liability” insurance, with a combined single limit of $1,000,000 per
occurrence. Such insurance coverage shall be issued and maintained on an
“occurrence” basis;

(3) flood insurance in an amount equal to the lesser of 100% of the full
replacement cost of the Improvements, or the maximum amount of insurance
obtainable; provided, however, that such insurance shall be required only when
all or any portion of the Land is located within a 100-year flood plain or area
designated as subject to flood by the Federal Emergency Management Agency or any
other governmental agency, or when required by any federal, state or local law,
statute, regulation or ordinance;

(4) In the event of the construction of any Improvements on the Mortgaged
Property, builder’s risk insurance insuring against loss or damage from such
causes of loss as are embraced by insurance policies of the type now known as
“Builder’s Risks” property insurance (written on an “all risks” or “open perils”
basis), including, without limitation, fire and extended coverage, and collapse
of the Improvements (or any portion thereof) to agreed limits, all in form and
substance acceptable to Beneficiary and (i) as to Improvements being or to be
constructed with the proceeds of the Loan, in an amount not less than the
completed value on a non-reporting

 

5



--------------------------------------------------------------------------------

form of the Improvements being constructed, (ii) as to property then subject to
restoration pursuant to Section 2.1(h) or any restoration accomplished in
connection with a condemnation, in an amount not less than the full replacement
cost of such property, and (iii) as to any additional property then being
constructed, in an amount not less than the completed value, on a non-reporting
form, of the additional improvements then being constructed; provided, however,
that such insurance shall be required only during the construction of the
Improvements being financed hereby, and any period of restoration or any
restoration accomplished in connection with a condemnation, or any subsequent
period of construction of any additional Improvements; and

(5) Such other insurance and in such amounts, as may, from time to time, be
reasonably required by Beneficiary against other insurable hazards or risks,
including, but not limited to, environmental impairment liability coverage,
nuclear reaction or radioactive contamination coverage and/or earthquake
coverage, which hazards or risks at the time are commonly insured against, and
provided such insurance is generally available, for property similarly situated,
due regard being given to the height and type of building, its construction, use
and occupancy.

Except as herein expressly provided otherwise, all policies of insurance
required under this Section 2.1(d) shall be issued by companies, and be in form,
amount, and content and have an expiration date, approved by Beneficiary and as
to the policies of insurance required under subparagraph (1) of this
Section 2.1(d), shall contain a Standard Non Contributory Mortgagee Clause or
Lender’s Loss Payable Endorsement, or equivalents thereof, in form, scope and
substance satisfactory to Beneficiary, in favor of Beneficiary, and as to
policies of insurance required under subparagraph (1) of this Section 2.1(d),
shall provide that the proceeds thereof (“Insurance Proceeds”) shall be payable
to Beneficiary. Beneficiary shall be furnished a certificate of each policy
required hereunder, which policy shall provide that the issuing company shall
endeavor to notify Beneficiary in writing at least thirty (30) days’ prior to
cancellation or modification of the policy. If requested by Beneficiary, Grantor
shall also furnish to Beneficiary a copy of each such policy. At least thirty
(30) days prior to expiration of any policy required hereunder, Grantor shall
furnish Beneficiary appropriate proof of issuance of a policy continuing in
force the insurance covered by the policy so expiring. Grantor shall furnish
Beneficiary receipts for the payment of premiums on such insurance policies or
other evidence of such payment reasonably satisfactory to Beneficiary in the
event that such premiums have not been paid to Beneficiary pursuant to the terms
of this Deed of Trust. In the event that Grantor does not deposit with
Beneficiary a new policy of insurance with evidence of payment of premiums
thereon at least thirty (30) days prior to the expiration of any policy, then
Beneficiary may, but shall not be obligated to, procure such insurance and pay
the premiums therefor and any money paid by Beneficiary for such premiums shall
be reimbursed to Beneficiary in accordance with the terms of this Deed of Trust.

In the event of the foreclosure of this Deed of Trust or other transfer of the
title to the Mortgaged Property in extinguishment, in whole or in part, of the
Obligations, all right, title and interest of Grantor in and to any insurance
policy, or premiums paid in connection with such policy or payments in
satisfaction of claims or any other rights thereunder then in force, shall pass
to the purchaser or grantee. Nothing contained herein shall prevent accrual of
interest as provided in the Note on any portion of the Obligations to which the
Insurance Proceeds are to be applied until such time as the Insurance Proceeds
are actually received by Beneficiary and applied by Beneficiary to reduce the
Obligations secured by this Deed of Trust. All of such insurance shall be
subject to such deductibles as are approved by Beneficiary.

Notwithstanding anything to contrary in this Deed of Trust or any other Credit
Documents, pursuant to Missouri law, unless Grantor provides evidence of the
insurance coverage required by this Deed of Trust or any other Credit Documents,
Beneficiary may purchase insurance at Grantor’s expense to protect Beneficiary’s
interests in the Mortgaged Property. This insurance may, but need not, protect
Grantor’s interests. The coverage that the Beneficiary purchases may not pay any
claim that Grantor makes or any claim that is made against Grantor in connection
with the collateral. Grantor may later cancel any insurance purchased by the
Beneficiary, but only after providing evidence that Grantor has obtained
insurance as required by this Deed of Trust or any other Credit Documents. If
the Beneficiary purchases insurance for the collateral, the Grantor will be
responsible for the costs of that insurance, including the insurance premium,
interest and any other charges the Beneficiary may impose in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Grantor’s total outstanding balance or Obligations. The costs of the insurance
may be more than the cost of insurance the Grantor may be able to obtain on its
own.

(e) Reserve for Insurance, Taxes and Assessments. [Intentionally omitted].

 

6



--------------------------------------------------------------------------------

(f) Eminent Domain and Condemnation. Grantor shall notify Beneficiary
immediately of any threatened or pending proceeding for eminent domain or
condemnation affecting the Mortgaged Property or arising out of damage to the
Mortgaged Property, and Grantor shall, at Grantor’s expense, diligently
prosecute any such proceedings. Beneficiary shall have the right (but not the
obligation) to participate in any such proceeding and to be represented by
counsel of its own choice. Beneficiary shall be entitled to receive all sums
which may be awarded or become payable to Grantor for the condemnation of the
Mortgaged Property, or any part thereof, for public or quasi-public use, or by
virtue of private sale in lieu thereof, and any sums which may be awarded or
become payable to Grantor for injury or damage to the Mortgaged Property.
Grantor shall, promptly upon request of Beneficiary, execute such additional
assignments and other documents as may be necessary from time to time to permit
such participation and to enable Beneficiary to collect and receipt for any such
sums. All such sums are hereby assigned to Beneficiary, and shall, after
deduction therefrom of all reasonable expenses actually incurred by Beneficiary,
including attorneys’ fees, at Beneficiary’s option be (1) released to Grantor,
or (2) applied (upon compliance with such terms and conditions as may be
required by Beneficiary) to repair or restoration of the Mortgaged Property so
affected, or (3) applied to the payment of the Obligations in such order and
manner as Beneficiary, in its sole discretion, may elect whether or not due. In
any event the unpaid portion of the Obligations shall remain in full force and
effect and the payment thereof shall not be excused. Beneficiary shall not be,
under any circumstances, liable or responsible for failure to collect or to
exercise diligence in the collection of any such sum or for failure to see to
the proper application of any amount paid over to Grantor. Beneficiary is hereby
authorized, in the name of Grantor, to execute and deliver valid acquittance
for, and to appeal from, any such award, judgment or decree. All costs and
expenses (including but not limited to attorneys’ fees) incurred by Beneficiary
in connection with any condemnation shall be an Obligation owing by Grantor
(which Grantor hereby promises to pay on demand of Beneficiary) to Beneficiary
pursuant to this Deed of Trust.

(g) Compliance with Legal Requirements. The Mortgaged Property and the use,
operation and maintenance thereof and all activities thereon comply in all
material respects with all applicable Legal Requirements (defined below). The
Mortgaged Property is not dependent on any other property or premises or any
interest therein other than the Mortgaged Property to fulfill any requirement of
any Legal Requirement. No part of the Mortgaged Property constitutes a
nonconforming use under any zoning law or similar law or ordinance. Grantor has
obtained and shall preserve in force all requisite zoning, utility, building,
health and operating permits from the governmental authorities having
jurisdiction over the Mortgaged Property, except where the failure to have such
permit would not have a material adverse effect on the Mortgaged Property or
Grantor’s ability to pay the Obligations. If Grantor receives a notice or claim
from any person that the Mortgaged Property, or any use, activity, operation or
maintenance thereof or thereon, is not in compliance with any Legal Requirement,
Grantor will promptly furnish a copy of such notice or claim to Beneficiary.
Grantor has received no notice and has no knowledge of any such noncompliance.
As used in this Deed of Trust: (i) the term “Legal Requirement” means any Law
(defined below), agreement, covenant, restriction, easement, or condition
(including, without limitation of the foregoing, any condition or requirement
imposed by any federal, state, or local governmental body, or insurance or
surety company), as any of the same now exists or may be changed or amended or
come into effect in the future; and (ii) the term “Law” means any federal, state
or local law, statute, ordinance, code, rule, regulation, license, permit,
authorization, decision, order, injunction or decree, domestic or foreign.

(h) Maintenance; Repair and Restoration. Grantor will keep the Mortgaged
Property in good order, repair, operation condition and appearance, causing all
necessary repairs, renewals, replacements, additions and improvements to be
promptly made, and will not allow any of the Mortgaged Property to be misused,
abused or wasted or to deteriorate. Grantor will not, without the prior written
consent of Beneficiary, (i) remove from the Mortgaged Property any fixtures or
personal property covered by this Deed of Trust except such as is replaced by
Grantor by an article of equal suitability and value, owned by Grantor, free and
clear of any lien or security interest (except that created by this Deed of
Trust), or (ii) make any structural alteration to the Mortgaged Property or any
other alteration thereto which impairs the value thereof. Grantor may remove
items from the Mortgaged Property without the consent of Beneficiary which are
worn out, undesirable, obsolete, disused or unnecessary for use in the operation
of the Mortgaged Property and which are not of material value relative to the
value of the Mortgaged Property. If any act or occurrence of any kind or nature
(including any condemnation or any casualty for which insurance was not obtained
or obtainable) shall result in damage to or loss or destruction of the Mortgaged
Property, Grantor shall give prompt notice thereof to Beneficiary and Grantor
shall promptly, at Grantor’s sole cost and expense and regardless of whether
insurance or condemnation proceeds (if any) shall be available or sufficient for
the purpose, commence and continue diligently to completion to restore, repair,
replace and rebuild the Mortgaged Property as nearly as possible to its value,
condition and character immediately prior to the damage, loss or destruction.

 

7



--------------------------------------------------------------------------------

(i) No Other Liens. Grantor will not, without the prior written consent of
Beneficiary, create, place or permit to be created or placed, or through any act
or failure to act, acquiesce in the placing of, or allow to remain, any
mortgage, voluntary or involuntary lien, whether statutory or contractual,
security interest, encumbrance or charge, or conditional sale or other title
retention document, against or covering the Mortgaged Property, or any part
thereof, other than the Permitted Encumbrances, regardless of whether the same
are expressly or otherwise subordinate to the lien or security interest created
in this Deed of Trust, and should any of the foregoing become attached hereafter
in any manner to any part of the Mortgaged Property without the prior written
consent of the Beneficiary, Grantor will cause the same to be promptly
discharged and released. Grantor will own all parts of the Mortgaged Property
and, except as permitted by the Loan Agreement, will not acquire any fixtures,
equipment or other property forming a part of the Mortgaged Property pursuant to
a lease, license, security agreement or similar agreement, where by any party
has or may obtain the right to repossess or remove same, without the prior
written consent of Beneficiary.

(j) Operation of Mortgaged Property. Grantor will operate the Mortgaged Property
in a good and workmanlike manner and will pay all fees or charges of any kind in
connection therewith. Grantor will keep the Mortgaged Property occupied so as
not to impair the insurance carried thereon. Grantor will not use or occupy or
conduct any activity on, or allow the use or occupancy of or the conduct of any
activity on, the Mortgaged Property in any manner which makes void, voidable or
cancelable, or increases the premium of, any insurance then in force with
respect thereto. Grantor will not initiate or permit any zoning reclassification
of the Mortgaged Property or seek any variance under existing zoning ordinances
applicable to the Mortgaged Property or use or permit the use of the Mortgaged
Property in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or any other Legal
Requirement. Except to the extent permitted by the Credit Documents and except
for Permitted Encumbrances, Grantor will not impose any easement, restrictive
covenant or encumbrance upon the Mortgaged Property, execute or file any
subdivision plat or condominium declaration affecting the Mortgaged Property or
consent to the annexation of the Mortgaged Property to any municipality, without
the prior written consent of Beneficiary. Grantor will not do or suffer to be
done any act whereby the value of any part of the Mortgaged Property may be
lessened in any material respect. Grantor will preserve, protect, renew, extend
and retain all material rights and privileges granted for or applicable to the
Mortgaged Property. There shall be no extraction, removal or production of any
sand and gravel from the surface or subsurface of the Land regardless of the
depth thereof or the method of mining or extraction thereof without the prior
written consent of Beneficiary. Grantor will cause all debts and liabilities of
any character (including without limitation all debts and liabilities for labor,
material and equipment and all debts and charges for utilities servicing the
Mortgaged Property) incurred in the construction, maintenance, operation and
development of the Mortgaged Property to be promptly paid.

(k) Status of Grantor; Suits and Claims; Credit Documents. If Grantor is a
corporation, partnership, or other legal entity, Grantor is and will continue to
be (i) duly organized, validly existing and in good standing under the laws of
its state of organization, (ii) authorized to do business in, and in good
standing in, each state in which the Mortgaged Property is located, and
(iii) possessed of all requisite power and authority to carry on its business
and to own and operate the Mortgaged Property. Each Credit Document executed by
Grantor has been duly authorized, executed and delivered by Grantor, and the
obligations thereunder and the performance thereof by Grantor in accordance with
their terms are and will continue to be within Grantor’s power and authority
(without the necessity of joinder or consent of any other person), are not and
will not be in contravention of any Legal Requirement to which Grantor or the
Mortgaged Property is subject, and do not and will not result in the creation of
any encumbrance against any assets or properties of Grantor, or any other person
liable, directly or indirectly, for any on the Obligations, except Permitted
Encumbrances or as otherwise expressly contemplated by the Credit Documents.
There is no suit, action claim, investigation, inquiry, proceeding or demand
pending (or, to Grantor’s knowledge, threatened) which affects the Mortgaged
Property (including, without limitation, any which challenges or otherwise
pertains to Grantor’s title to the Mortgaged Properly) or the validity,
enforceability or priority of any of the Credit Documents. There is no judicial
or administrative action, suit or proceeding pending (or, to Grantor’s
knowledge, threatened) against Grantor, or against any other person liable
directly or indirectly for the Obligations, except as disclosed in writing to
Beneficiary. The Credit Documents constitute legal, valid and binding
obligations of Grantor (and of each guarantor, if any) enforceable in accordance
with their terms, except as the enforceability thereof may be limited by Debtor
Relief Laws (hereinafter defined) and except as the availability of certain
remedies

 

8



--------------------------------------------------------------------------------

may be limited by general principles of equity. Grantor will not cause or permit
any change to be made in its name, identity, state of organization, taxpayer
identification number or corporate or partnership structure, unless Grantor
shall have notified Beneficiary of such change prior to the effective date of
such change, and shall have first taken all action required by Beneficiary for
the purpose of further perfecting or protecting the lien and security interest
of Beneficiary in the Mortgaged Property. Grantor’s principal place of business
and chief executive office, and the place where Grantor keeps its books and
records concerning the Mortgaged Property has been and will continue to be
(unless Grantor notifies Beneficiary of any change in writing prior to the date
of such change) the address of Grantor set forth in Section 6.26 below.

(l) Environmental Matters. Grantor will defend, indemnify and hold Beneficiary
and its directors, officers, agents and employees harmless from and against all
claims, demands, causes of action, liabilities, losses, costs and expenses
(including, without limitations, costs of suit, reasonable attorneys’ fees and
fees of expert witnesses) arising from or in connection with (i) the presence
in, on or under or the removal from the Mortgaged Property of any hazardous
substances or solid wastes (as hereafter defined), or any releases or discharges
of any hazardous substances or solid wastes on, under or from such property,
(ii) any activity carried on or undertaken on or off the Mortgaged Property,
whether prior to or during the term of this Deed of Trust, and whether by
Grantor or any predecessor in title or any officers, employees, agents,
contractors or subcontractors of Grantor or any predecessor in title, or any
third persons at any time occupying or present on the Mortgaged Property, in
connection with the handling, use, generation, manufacture, treatment, removal,
storage, decontamination, clean-up, transport or disposal of any hazardous
substances or solid wastes at any time located or present on or under the
Mortgaged Property, or (iii) any breach of any environmental representation,
warranty or covenant under the terms of this Deed of Trust. The foregoing
indemnity and hold harmless shall not apply to any such event (i) occurring
after foreclosure by Beneficiary or a deed in lieu of foreclosure in favor of
Beneficiary and (ii) caused by Beneficiary or any owner subsequent to Grantor.
The foregoing indemnity shall further apply to any residual contaminations on or
under the Mortgaged Property, or affecting any natural resources, and to any
contamination of the Mortgaged Property or natural resources arising in
connection with the generation, use, handling, storage, transport or disposal of
any such hazardous substances or solid wastes, and irrespective of whether any
of such activities were or will be undertaken in accordance with applicable
laws, regulations, codes and ordinances. The terms “hazardous substance” and
“release” as used in this Deed of Trust shall have the meanings specified in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986 (as
amended, “CERCLA”), and the terms “solid waste” and “disposal” (or “disposed”)
shall have the meanings specified in the Resource Conservation and Recovery Act
of 1976, as amended by the Used Oil Recycling Act of 1980, the Solid Waste
Disposal Act Amendments of 1980, and the Hazardous and Solid Waste Amendments of
1984 (as amended, “RCRA”); and shall also include those substances regulated
under any statutes or regulations adopted or promulgated by the State of
Nebraska or the State of Missouri or any agency or political subdivision
thereof, including any statutes, ordinances, rules or regulations regulating or
pertaining to hazardous substances or the protection of the environment;
provided, in the event that the laws of the State of Nebraska or the State of
Missouri establish a meaning for “hazardous substance”, “release”, “solid waste”
or “disposal” which is broader than that specified in either CERCLA or RCRA,
such broader meaning shall apply. Without prejudice to the survival of any other
agreements of Grantor hereunder, the provisions of this Section shall survive
the final payment of all Obligations and the termination of this Deed of Trust
and shall continue thereafter in full force and effect.

(m) Further Assurances. Grantor will, promptly on request of Beneficiary,
(i) correct any defect, error or omission which may be discovered in the
contents, execution or acknowledgment of this Deed of Trust or any other Credit
Document; (ii) execute, acknowledge, deliver, procure and record and/or file
such further documents (including, without limitation, further mortgages,
security agreements, financing statements, continuation statements, and
assignments of rents or leases) and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Deed of
Trust and the other Credit Documents, to more fully identify and subject to the
liens and security interests hereof in any property intended to be covered
hereby (including specifically, but without limitation, any renewals, additions,
substitutions, replacements, or appurtenances to the Mortgaged Property) or as
deemed advisable by Beneficiary to protect the lien or the security interest
hereunder against the rights or interests of third persons; and (iii) provide
such certificates, documents, reports, information, affidavits and other
instruments and do such further acts as may be necessary, desirable or proper in
the reasonable determination of Beneficiary to enable Beneficiary to comply with
the requirements or requests of any agency having jurisdiction over Beneficiary
or any examiners of such agencies with respect to the Obligations, Grantor or
the Mortgaged Property. Grantor shall pay all costs connected with any of the
foregoing, which shall be an Obligation owing by Grantor (which Grantor hereby
promises to pay on demand of Beneficiary) to Beneficiary pursuant to this Deed
of Trust.

 

9



--------------------------------------------------------------------------------

(n) Fees and Expenses. Without limitation of any other provision of this Deed of
Trust or of any other Credit Document and to the extent not otherwise prohibited
by applicable law, Grantor will pay, and will reimburse to Beneficiary on demand
to the extent paid by Beneficiary and reasonably required by Beneficiary:
(i) all reasonable appraisal fees, filing and recording fees, taxes, brokerage
fees and commissions, abstract fees, title search or examination fees, title
policy and endorsement premiums and fees, Uniform Commercial Code search fees,
escrow fees, reasonable attorneys’ fees, architect fees, construction consultant
fees, environmental inspection fees, survey fees, and all other out-of-pocket
costs and expenses of every character incurred by Grantor or Beneficiary in
connection with the preparation of the Credit Documents, the evaluation, closing
and funding of the Loan, and any and all amendments and supplements to this Deed
of Trust or any other Credit Documents or any approval, consent, waiver, release
or other matter requested or required hereunder or thereunder, or otherwise
attributable or chargeable to Grantor as owner of the Mortgaged Property; and
(ii) all reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred or expended in connection with the exercise of any right or
remedy, or the enforcement of any obligation of Grantor hereunder or under any
other Credit Document.

(o) Books and Records, Inspection. Grantor will keep, and will allow Beneficiary
at reasonable times to inspect, complete and accurate books and records with
regard to the Mortgaged Property. All books and records relating to the
Mortgaged Property shall at all times be located at Grantor’s address set forth
in Section 6.26 or such other location agreeable to Beneficiary. Grantor shall
be permitted to inspect the Mortgaged Property, from time to time, upon
reasonable prior notice to Beneficiary.

(p) Taxes on this Deed of Trust. In the event of the enactment after this date
of any law of any governmental entity applicable to Beneficiary, any promissory
note given in connection therewith, the Mortgaged Property or this Deed of Trust
deducting from the value of property for the purpose of taxation any lien or
security interest thereon, or imposing upon Beneficiary the payment of the whole
or any part of the taxes or assessments or charges or liens herein required to
be paid by Grantor, or changing in any way the laws relating to the taxation of
mortgages or security agreements or debts secured by mortgages or security
agreements or the interest of the Beneficiary or secured party in the property
covered thereby, or the manner of collection of such taxes, so as to affect this
Deed of Trust, the Obligations or Beneficiary, then, and in any such event,
Grantor, upon demand by Beneficiary, shall pay such taxes, assessments, charges
or liens, or reimburse Beneficiary therefor, provided, however, that if in the
opinion of counsel for Beneficiary (i) it might be unlawful to require Grantor
to make such payment or (ii) the making of such payment might result in the
imposition of interest beyond the maximum amount permitted by law, then and in
such event, Beneficiary may elect, by notice in writing given to Grantor, to
declare all of the Obligations to be and become due and payable sixty (60) days
from the giving of such notice.

(q) Statement Concerning this Deed of Trust. Grantor shall at any time and from
time to time furnish within seven (7) business days of request by Beneficiary a
written statement in such form as may be required by Beneficiary stating that
(i) this Deed of Trust and the other Credit Documents are valid and binding
obligations of Grantor, enforceable against Grantor in accordance with their
terms; (ii) the unpaid principal balance of the Obligations; (iii) the date to
which interest on the Obligations is paid; (iv) that this Deed of Trust and the
other Credit Documents have not been released, subordinated or modified; and
(v) that there are no offsets or defenses against the enforcement of this Deed
of Trust or any other Credit Document. If any of the foregoing statements are
untrue, Grantor shall, alternatively, specify the reasons therefor.

(r) Authorization to file financing statements. Beneficiary authorizes Grantor
to file such financing statements as Grantor deems necessary to perfect its
security interest in the Collateral or to otherwise prevent its security
interest therein from becoming unperfected and to amend or continue such
financing statements. Beneficiary agrees to pay the costs and expenses incurred
by Beneficiary in making such filings.

Section 2.2 Performance by Beneficiary on Grantor’s Behalf. Grantor agrees that,
if Grantor fails to perform any act or to take any action which under any Credit
Document Grantor is required to perform or take, or to pay any money which under
any Credit Document Grantor is required to pay, and whether or not the failure
then constitutes a default hereunder or thereunder, and whether or not there has
occurred any default or defaults hereunder or the Obligations has been
accelerated, Beneficiary, in Grantor’s name or its own name, may, but shall not
be obligated to, perform or cause to be performed such act or take such action
or pay such money, and any expenses so incurred by Beneficiary and any money so
paid by Beneficiary shall be an Obligation owing by Grantor to Beneficiary
(which obligation Grantor hereby promises to pay on demand of Beneficiary), and
Beneficiary, upon

 

10



--------------------------------------------------------------------------------

making such payment, shall be subrogated to all of the rights of the person,
entity or body politic receiving such payment. Beneficiary and its designees
shall have the right, upon reasonable prior written notice to Grantor (no notice
being required in the event of an emergency), to enter upon the Mortgaged
Property at any time and from time to time for any such purposes. No such
payment or performance by Beneficiary shall waive or cure any default or waive
any right, remedy or recourse of Beneficiary. Any such payment may be made by
Beneficiary in reliance on any statement, invoice or claim without inquiry into
the validity or accuracy thereof. Each amount due and owing by Grantor to
Beneficiary pursuant to this Deed of Trust shall bear interest, from the date
such amount becomes due until paid, at the Default Rate, which interest shall be
payable to Beneficiary on demand; and an such amounts, together with such
interest thereon, shall automatically and without notice be a part of the
Obligations. The amount and nature of any expense by Beneficiary hereunder and
the time which paid shall be fully established by the certificate of Beneficiary
or any of Beneficiary’s officers or agents.

Section 2.3 Absence of Obligations of Beneficiary with Respect to Mortgaged
Property. Notwithstanding anything in this Deed of Trust to the contrary,
including, without limitation, the definition of “Mortgaged Property” and/or the
provisions of Article 3 hereof, (i) to the extent permitted by applicable law,
the Mortgaged Property is composed of Grantor’s rights, title and interests
therein but not Grantor’s obligations, duties or liabilities pertaining thereto,
(ii) Beneficiary neither assumes nor shall have any obligations, duties or
liabilities in connection with any portion of the items described in the
definition of “Mortgaged Property” herein, either prior to or after obtaining
title to such Mortgaged Property, whether by foreclosure sale, the granting of
deed in lieu of foreclosure or otherwise, and (iii) Beneficiary may, at any time
prior to or after the acquisition of title to any portion of the Mortgaged
Property as above described, advise any party in writing as to the extent of
Beneficiary’s interest therein and/or expressly disaffirm in writing any rights,
interests, obligations, duties and/or liabilities with respect to such Mortgaged
Property or matters related thereto. Without limiting the generality of the
foregoing, it is understood and agreed that Beneficiary shall have no
obligations, duties or liabilities prior to or after acquisition of title to any
portion of the Mortgaged Property, as lessee under any lease or purchaser or
seller under any contract or option unless Beneficiary elects otherwise by
written notification.

ARTICLE 3 - ASSIGNMENT OF LEASES AND RENTS

Section 3.1 Assignment. As additional security for the Obligations, Grantor
hereby absolutely, presently and unconditionally grants, assigns, transfers and
pledges to Beneficiary all Rents (hereinafter defined) and all of Grantor’s
rights in and under all Leases (hereinafter defined). Grantor shall have a
revocable license (the “License”) to collect the Rents, subject to the
provisions of Section 3.2 herein, until an event of default occurs under the
Loan. Upon the occurrence of a default hereunder, Beneficiary shall have the
right, power and privilege (but shall be under no duty) to terminate the
License, demand possession of the Rents, which demand shall to the fullest
extent permitted by applicable law be sufficient action by Beneficiary to
entitle Beneficiary to immediate and direct payment of the Rents (including
delivery to Beneficiary of Rents collected for the period in which the demand
occurs and for any subsequent period), for application as provided in this Deed
of Trust, all without the necessity of any further action by Beneficiary,
including, without limitation, any action to foreclose the lien of this Deed of
Trust or to obtain possession of the Land, Improvements or any other portion of
the Mortgaged Property. Grantor hereby authorizes and directs the tenants under
the Leases to pay Rents to Beneficiary upon written demand by Beneficiary,
without further consent of Grantor, without any obligation to determine whether
a default has in fact occurred and regardless of whether Beneficiary has taken
possession of any portion of the Mortgaged Property, and the tenants may rely
upon any written statement delivered by Beneficiary to the tenants. Any such
payment to Beneficiary shall constitute payment to Grantor under the Leases, and
Grantor hereby appoints Beneficiary as Grantor’s lawful attorney-in-fact for
giving, and Beneficiary is hereby empowered to give, acquittance to any tenants
for such payments to Beneficiary after a default. As used herein: (i) “Lease”
means each existing or future lease, sublease (to the extent of Grantor’s rights
thereunder) or other agreement under the terms of which any person has or
acquires any right to occupy or use the Mortgaged Property, or any part thereof,
or interest therein, and each existing or future guaranty of payment or
performance thereunder, and all extensions, renewals, modifications and
replacements of each such lease, sublease, agreement or guaranty; and
(ii) “Rents” means all of the rents, revenue, income, profits and proceeds
derived and to be derived from the Mortgaged Property or arising from the use of
enjoyment of any portion thereof or from any Lease, including but not limited to
liquidated damages following default under any such Lease, all proceeds payable
under any policy of insurance covering loss of rents resulting from
untenantability caused by damage to any part of the Mortgaged Property, all of
Grantor’s rights to recover monetary amounts from any tenant in bankruptcy
including, without limitation, rights of recovery for use and occupancy and
damage claims

 

11



--------------------------------------------------------------------------------

arising out of Lease defaults, including, rejections, under any applicable
Debtor Relief Law (as hereinafter defined), together with any sums of money that
may now or at any time hereafter be or become due and payable to Grantor by
virtue of any and all royalties, overriding royalties, bonuses, delay rentals
and any other amount of any kind or character arising under any and all present
and all future oil, gas, mineral and mining leases covering the Mortgaged
Property or any part thereof, and all proceeds and other amounts paid or owing
to Grantor under or pursuant to any and all contracts all bonds relating to the
construction or renovation of the Mortgaged Property.

Section 3.2 Covenants, Representations and Warranties Concerning Leases and
Rents. Grantor covenants, represents and warrants that: (i) Grantor has good
title to, and is the owner of the entire lessor’s interest in, the Leases and
Rents (if any) hereby assigned and has the authority to assign them; (ii) all
Leases (if any) are valid and enforceable, and in full force and effect, and are
unmodified except as stated therein; (iii) unless otherwise stated in a
Permitted Encumbrance, no Rents or Leases have been or will be assigned,
mortgaged, pledged or otherwise encumbered and no other person has or will
acquire any right, title or interest in such Rents or Leases; (iv) no Rents have
been waived, released, discounted, set off or compromised in any material
respect; (v) except as stated in the Leases, Grantor has not received any
material amount of funds or deposits from any tenant for which credit has not
already been made on account of accrued Rents; (vi) Grantor shall perform all of
its obligations under the Leases and enforce the tenants’ obligations under the
Leases to the extent enforcement is prudent under the circumstances;
(vii) Grantor will not without the prior written consent of Beneficiary, which
consent shall not be unreasonably withheld, conditioned or delayed, enter into
any Lease after the date hereof, or, in any material respect, waive, release,
discount, set off, compromise, reduce or defer any Rent, receive or collect
Rents more than one (1) year in advance, grant any rent-free period to any
tenant, reduce any Lease term or waive, release or otherwise modify any other
material obligation under any Lease, renew or extend any Lease except in
accordance with a right of the tenant thereto in such Lease, approve or consent
to an assignment of a Lease or a subletting of any part of the premises covered
by a Lease, or settle or compromise any claim against a tenant under a Lease in
bankruptcy or otherwise (if Beneficiary so requests, Grantor shall cause the
tenant under any Lease consented to by Beneficiary to enter into a subordination
agreement with Beneficiary satisfactory in the sole discretion of Beneficiary);
(viii) promptly upon request by Beneficiary, Grantor shall deliver to
Beneficiary executed originals of all Leases and copies of all records relating
thereto; (ix) there shall be no extinguishment by confusion of the leasehold
estates, created by the Leases, with ownership of the Land without the prior
written consent of Beneficiary; and (x) Beneficiary may at any time and from
time to time by specific written instrument intended for the purpose,
unilaterally subordinate the lien of this Deed of Trust to any Lease, without
joinder or consent of, or notice to, Grantor, any tenant or any other person,
and notice is hereby given to each tenant under a Lease of such right to
subordinate. No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior
lienholder; and nothing herein shall be construed as subordinating this Deed of
Trust to any Lease.

Section 3.3 No Liability of Beneficiary. Beneficiary’s acceptance of this
assignment shall not be deemed to constitute Beneficiary a “mortgagee in
possession,” nor obligate Beneficiary to appear in or defend any proceeding
relating to any Lease or to the Mortgaged Property, or to take any action
hereunder, expend any money, incur any expenses, or perform any obligation or
liability under any Lease, or assume any obligation for any deposit delivered to
Grantor by any tenant and not as such delivered to and accepted by Beneficiary.
Beneficiary shall not be liable for any injury or damage to person or property
in or about the Mortgaged Property, or for Beneficiary’s failure to collect or
to exercise diligence in collecting Rents, but shall be accountable only for
Rents that it shall actually receive. Neither the assignment of Leases and Rents
nor enforcement of Beneficiary’s rights regarding Leases and Rents (including
collection of Rents) nor possession of the Mortgaged Property by Beneficiary or
by a keeper appointed at Beneficiary’s request nor Beneficiary’s consent to or
approval of any Lease (nor all of the same), shall render Beneficiary liable on
any obligation under or with respect to any Lease or constitute affirmation of,
or any subordination to, any Lease, occupancy, use or option. If Beneficiary
seeks or obtains any judicial relief regarding Rents or Leases, the same shall
in no way prevent the concurrent or subsequent employment of any other
appropriate rights or remedies nor shall same constitute an election of judicial
relief for any foreclosure or any other purposes. Beneficiary neither has nor
assumes any obligations as lessor or landlord with respect to any Lease. The
rights of Beneficiary under this Article 3 shall be cumulative of all other
rights of Beneficiary under the Credit Documents or otherwise.

 

12



--------------------------------------------------------------------------------

ARTICLE 4 - DEFAULT

Section 4.1 Events of Default. The occurrence of anyone of the following shall
be a default under this Deed of Trust (each a “default”):

(a) Failure to Pay Obligations. Any of the Obligations is not timely paid when
due, on demand or otherwise.

(b) Nonperformance of Covenants. Any covenant, agreement or condition herein or
in any other Credit Document (other than covenants otherwise addressed in
another paragraph of this Section, such as covenants to pay the Obligations) is
not fully and timely performed, observed or kept, and any such failure under
this Deed of Trust is not cured within forty five (45) days after written notice
thereof and any such failure under any other Credit Document is not cured within
the applicable grace period (if any) provided for herein or in such other Credit
Document

(c) Representations. Any statement, representation or warranty in any of the
Credit Documents, or in any financial statement or any other writing heretofore
or hereafter delivered to Beneficiary in connection with the Obligations is
false, misleading or erroneous in any material respect on the date hereof or on
the date as of which such statement, representation or warranty is made, and
such statement, representation or warranty is not made true and correct (as of
the time such corrective action is taken) within the applicable grace period (if
any) provided for in such Credit Document.

(d) Bankruptcy or Insolvency. The owner of the Mortgaged Property or any person
liable, directly or indirectly, for any of the Obligations (or any guarantor,
general partner or joint venturer of such owner or other person):

(1) (i) Executes an assignment for the benefit of creditors, or takes any action
in furtherance thereof; (ii) admits in writing its inability to pay, or fails to
pay, its debts generally as they become due; (iii) as a debtor, files a
petition, case, proceeding or other action pursuant to, or voluntarily seeks the
benefit or benefits of: Title 11 of the United States Code as now or hereafter
in effect or any other law, domestic or foreign, as now or hereafter in effect
relating to bankruptcy, insolvency, liquidation, receivership, reorganization,
arrangement, composition, extension or adjustment of debts, or similar laws
affecting the rights of creditors (Title 11 of the United States Code and such
other laws being herein called “Debtor Relief Laws”), or takes any action in
furtherance thereof; or (iv) seeks the appointment of a receiver, trustee,
custodian or liquidator of the Mortgaged Property or any part thereof or of any
significant portion) of its other property; or

(2) Suffers the filing of a petition, case, proceeding or other action against
it as a debtor under any Debtor Relief Law or seeking appointment of a receiver,
trustee, custodian or liquidator of the Mortgaged Property or any part thereof
or of any significant portion of its other property, and (i) admits, acquiesces
in or fails to contest diligently the material allegations thereof, or (ii) the
petition, case, proceeding or other action results in entry of any order for
relief or order granting relief sought against it, or (iii) in a proceeding
under the Federal Bankruptcy Code, the case is converted from one chapter to
another, or

(3) Conceals, removes, or permits to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or makes or suffers a transfer of any of its property which causes or increases
its insolvency or which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or makes any transfer of its property to or for the
benefit or a creditor at a time when other creditors similarly situated have not
been paid; or suffers or permits, while insolvent, any creditor to obtain a lien
upon any of its property through legal proceedings.

(e) Transfer of the Mortgaged Property. Any sale, lease, conveyance, assignment,
pledge, encumbrance, or transfer of all or any part of the Mortgaged Property or
any interest therein, voluntarily or involuntarily, whether by operation of law
or otherwise, without Beneficiary’s prior written consent, except: (i) sales or
transfers items of the Accessories which have become obsolete or worn beyond
practical use and which have been replaced by adequate substitutes, owned by
Grantor, having a value equal to or greater than the replaced items when new;
(ii) the grant, in the ordinary course of business, of a leasehold interest in a
part of the Improvements to a tenant for occupancy, not in excess of one year
and not containing a right or option to purchase and not in contravention of any
provision of this Deed of Trust or of any other Credit Document; and
(iii) Permitted Encumbrances. Beneficiary may, in its sole discretion, waive a
default under this paragraph, but it shall have no obligation to do so, and any
waiver may be conditioned upon such one or more of the following (if any) which
Beneficiary may require: the grantee’s integrity, reputation, character,
creditworthiness and management ability being satisfactory to Beneficiary in its
sole judgment and grantee executing, prior to such sale or transfer, a written

 

13



--------------------------------------------------------------------------------

assumption agreement containing such terms as Beneficiary may require, a
principal pay down on the Obligations (or any one or more thereof), an increase
in the rate of interest payable upon the Obligations, a transfer fee, a
modification of the term of the Obligations (or any one or more thereof), and
any other modification of the Credit Documents which Beneficiary may require.

(f) Transfer of Ownership of Grantor. Unless previously approved in writing by
Beneficiary in its sole discretion, the sale, pledge, encumbrance, assignment or
transfer, voluntarily or involuntarily, whether by operation of law or
otherwise, of any interest in Grantor except in strict accordance with the terms
and provisions of the Credit Documents.

(g) Grant of Easement, Etc. Without the prior written consent of Beneficiary,
which shall not be unreasonably withheld, conditioned or delayed, Grantor grants
any easement (other than easements which are for utilities serving only the
Premises and which do not, singly or in the aggregate, diminish the value of the
Premises) or dedication, files any plat, condominium declaration, or
restriction, or otherwise encumbers the Mortgaged Property, or seeks or permits
any zoning reclassification or variance, unless such action is expressly
permitted by the Credit Documents, is a Permitted Encumbrance or does not affect
the Mortgaged Property.

(h) Abandonment. The owner of the Mortgaged Property abandons any part of the
Mortgaged Property.

(i) Default Under Other Lien. A default or event of default occurs and has not
been cured within the applicable grace period (if any) under any lien, security
interest or assignment covering the Mortgaged Property or any part thereof
(whether or not Beneficiary has consented, and without implying Beneficiary’s
consent, to any such lien, security interest or assignment not created
hereunder), or the holder of any such lien, security interest or assignment
declares a default or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder.

(j) Eminent Domain. (i) Any governmental authority shall require, or commence
any proceeding for, the demolition of any building or structure comprising a
material part of the Premises, or (ii) there is commenced any proceeding to
condemn or otherwise take pursuant to the power of eminent domain, or a contract
for sale or a conveyance in lieu of such a taking is executed which provides for
the transfer of, a material portion of the Premises, including but not limited
to the taking (or transfer in lieu thereof) of any portion which would result in
the blockage or substantial impairment of access or utility service to the
Improvements or which would cause the Premises to fail to comply with any Legal
Requirement.

(k) Destruction. The Mortgaged Property is so demolished, destroyed or damaged
that, in the reasonable opinion of Beneficiary, it cannot be restored or rebuilt
(1) with available funds, (2) to a profitable condition, (3) within a reasonable
period of time, and (4) in accordance with Beneficiary’s requirements for
restoration.

(l) Liquidation, Etc. The liquidation, termination, dissolution, merger,
consolidation or failure to maintain good standing in the State of Nebraska (or
in the State of its incorporation or organization) of the owner of the Mortgaged
Property or any person obligated to pay any part of the Obligations, except for
any merger, dissolution or consolidation of a wholly-owned subsidiary pursuant
to which Grantor acquires all of the assets of such subsidiary.

(m) Enforceability; Priority. Any Credit Document shall for any reason without
Beneficiary’s specific written consent cease to be in full force and effect, or
shall be declared null and void or unenforceable in whole or in part, or the
validity or enforceability thereof, in whole or in part, shall be challenged or
denied by any party thereto other than Beneficiary; or the liens, mortgages or
security interests of Beneficiary in any of the Mortgaged Property become
unenforceable in whole or in part, or cease to be of the priority herein
required, or the validity or enforceability thereof, in whole or in part, shall
be challenged or denied by Grantor or any person obligated to pay any part of
the Obligations.

(n) Other Credit Documents. A default or event of default occurs under the Loan
Agreement or any Credit Document other than this Deed of Trust, and the same is
not remedied within the applicable period of grace (if any) provided in such
Credit Document.

The enumeration of specific events of default shall not impair the demand nature
of any of the Obligations which by its terms or otherwise is payable on demand.

 

14



--------------------------------------------------------------------------------

ARTICLE 5 - REMEDIES

Section 5.1 Certain Remedies. If a default shall occur, Beneficiary may (but
shall have no obligation to) exercise any one or more of the following remedies:

(a) Acceleration. With respect to any Obligations other than any Obligation
which is payable on demand, Beneficiary may at any time and from time to time
declare any or all of such Obligations immediately due and payable and such
Obligations shall thereupon be immediately due and payable, with presentment,
demand, protest, notice or protest, notice of acceleration or of intention to
accelerate or any other notice or declaration of any kind, all of which are
hereby expressly waived by Grantor. Without limitation of the foregoing, upon
the occurrence of a default described in clauses (i), (iii) or (iv) of paragraph
(d)(1) or paragraph (d)(2) of Section 4.1 hereof, all Obligations shall
thereupon be immediately due and payable, without presentment, demand, protest,
notice of protest, declaration or notice of acceleration or intention to
accelerate, or any other notice, declaration or act of any kind, all of which
are hereby expressly waived by Grantor.

(b) Enforcement of Assignment of Rents. From the date of default through the
expiration of the last redemption period following the foreclosure of this Deed
of Trust, Beneficiary may: (1) terminate the License and collect and/or sue for
the Rents in Beneficiary’s own name, give receipts and releases therefor, and
after deducting all expenses of collection, including attorneys’ fees and
expenses, apply the net proceeds thereof to the Obligations in such manner and
order as Beneficiary may elect and/or to the operation and management of the
Mortgaged Property, including the payment of management, brokerage and
attorneys’ fees and expenses; and (2) require Grantor to transfer all security
deposits and records thereof to Beneficiary together with original counterparts
of the Leases.

(c) Collection. Beneficiary may collect the outstanding Obligations with or
without resorting to judicial process.

(d) Assembly of Collateral. Beneficiary may require Grantor to deliver and make
available to Beneficiary any and all Collateral at a place reasonably convenient
to Grantor and Beneficiary.

(e) Possession. Beneficiary may take immediate possession, management and
control of the Mortgaged Property without seeking the appointment of a receiver.

(f) Receiver. Beneficiary may apply for and obtain, without notice and upon ex
parte application, the appointment of a receiver for the Mortgaged Property
without regard to Grantor’s financial condition or solvency, the adequacy of the
Mortgaged Property to secure the payment or performance of the Obligations, or
the existence of any waste to the Mortgaged Property.

(g) Foreclosure. Beneficiary may foreclose this Deed of Trust.

(h) Power of Sale. To the extent and in the manner permitted by the laws of the
State of Missouri, Beneficiary may require the Trustee, and the Trustee is
hereby authorized and empowered to do any one or more of the following:
(i) Enter upon and take possession of the Land without the appointment of a
receiver, or an application therefor, employ a managing agent of the Land and
operate or lease the same, either in its own name, or in the name of the
Grantor, and receive the Rents and apply the same, after payment of all
necessary charges and expenses, on account of the indebtedness secured hereby;
and (ii) to sell all or part of the Land at public auction, to the highest
bidder for cash, free from the equity of redemption, whether statutory or common
law, the rights of homestead, dower, marital share, and all other rights and
exemptions of every kind, all of which are hereby expressly waived, after giving
notice of the time and place of such sale and of the Land to be sold, by
publication of such notice at least three (3) different times in some newspaper
published in any county and state where some part of the Land is situated, the
first of which publications shall be at least twenty-one (21) days previous to
said sale, and on the day and at the front door of the County Court House in any
county and state where some part of the Land is situated, being the place fixed
in said notice, between the hours of 10:00 a.m. and 2:00 p.m., which notice may
be given before or after entry by the Trustee or as otherwise required by
applicable law. The Trustee shall execute a conveyance to the purchaser in fee
simple and deliver possession to the purchaser, which the Grantor warrants shall
be given without obstruction, hindrance or delay. The Trustee may sell all or
any portion of the Land, together or in lots or parcels, and may execute and
deliver to the purchaser or purchasers of such Land a conveyance in fee simple.
The Trustee making such sale shall receive the proceeds thereof and shall apply
the same as set forth in Section 5.2 of this Deed of Trust. The sale or sales by
the Trustee of less than the whole of the Land shall be without regard to any
right of Grantor or any other person to the marshalling of assets and shall not
exhaust the power of sale herein

 

15



--------------------------------------------------------------------------------

granted, and the Trustee is specifically empowered to make successive sale or
sales under such power until the whole of the Land shall be sold; and if the
proceeds of such sale or sales of less than the whole of the Land shall be less
than the aggregate of the Obligations secured hereby and the expenses thereof,
this Deed of Trust and the lien, security interest and assignment hereof shall
remain in full force and effect as to the unsold portion of the Land; provided,
however, that Grantor shall never have any right to require the sale or sales of
less than the whole of the Land, but the Beneficiary shall have the right at its
sole election, to require the Trustee to sell less than the whole of the Land.
The Beneficiary may bid and become the purchaser of all or any part of the Land
at any such sale, and the amount of Beneficiary’s successful bid may be credited
on the Obligations secured hereby. Any and all such sales and deeds shall be a
perpetual bar, both in law and equity (including the statutory right of
redemption), against Grantor and its heirs, successors and assigns, and all
other persons claiming the Land or any part thereof, by, from, through or under
Grantor. Immediately upon the filing of any foreclosure proceeding under this
Deed of Trust, there shall be and become due and owing by Grantor all expenses
incident to any foreclosure proceedings under this Deed of Trust. The
Beneficiary or the Trustee may proceed by a suit or suits in equity or at law,
whether for the specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, or for any
foreclosure hereunder or for the sale of the Land or any personal property under
the judgment or decree of any court or courts of competent jurisdiction.

(i) Set-off. Beneficiary may set-off Grantor’s Obligations against any amounts
due by Beneficiary to Grantor including, but not limited to, monies, instruments
and deposit accounts maintained with Beneficiary.

(j) Collateral. Beneficiary may exercise all rights against the Collateral
allowed a secured party under the Uniform Commercial Code or other applicable
law, including without limitation to sell the Collateral or any part thereof at
public or private sale, for cash, upon credit or for future delivery, at such
price or prices as Beneficiary may deem satisfactory, and in connection with any
such sale, Grantor hereby agrees that ten (10) days’ prior written notice of the
time and place of any such sale or other intended disposition of any of the
Collateral constitutes “reasonable notification” within the meaning of
applicable provisions of the Uniform Commercial Code, except that shorter or no
notice shall be reasonable as to any Collateral which is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market. Beneficiary may proceed under this Deed of Trust solely as to the real
property interests, or solely as to the personal property interests, or as to
both the real and personal property interests in accordance with its rights and
remedies in respect of the real property interests.

(k) Lawsuits. Beneficiary may institute suits for collection of the Obligations,
the specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted. Beneficiary may commence an action
against Grantor under Nebraska law for the recovery of any balance due under the
Credit Documents which was not retired as a result of the exercise of any
foreclosure proceedings or the power of sale granted herein.

(l) Termination of Commitment to Lend. Beneficiary may terminate any commitment
or obligation to lend or disburse funds under any Credit Document.

(m) Other Rights and Remedies. Beneficiary may exercise any and all other rights
and remedies which Beneficiary may have under the Credit Documents, under
applicable law or otherwise.

The enumeration of the availability of specific remedies in the event of default
shall not impair the demand nature of any of the Obligations which by its terms
or otherwise is payable on demand. Beneficiary’s rights are cumulative and may
be exercised together, separately and in any order. In the event that
Beneficiary institutes an action seeking the recovery of any of the Mortgaged
Property by way of a pre-judgment remedy in an action against Grantor, Grantor
waives the posting of any bond which might otherwise be required.

Section 5.2 Proceeds of Foreclosure. Subject to applicable law, the proceeds of
any sale held at the instance of the Beneficiary in foreclosure of the liens and
security interests evidenced hereby shall be applied in such order or priority
as the Beneficiary may elect, in its sole discretion, which may include the
application thereof in accordance with the following: FIRST, to the payment of
all necessary costs and expenses incident to such foreclosure sale, including
but not limited to all reasonable attorneys’ fees and legal expenses, all court
costs, commissions and charges of every character, and to the payment of the
other Obligations, including specifically without limitation the principal,
accrued interest, prepayment premium and attorneys’ fees due and unpaid on the
Obligations and the amounts due and unpaid and owed to Beneficiary under this
Deed of Trust, the order and manner of application to the terms in this clause
FIRST to be in Beneficiary’s sole discretion; and SECOND, the remainder, if any
there shall be, shall be paid to Grantor, or to Grantor’s heirs,
representatives, successors or assigns,

 

16



--------------------------------------------------------------------------------

or such other persons (including the holder of any inferior lien) as may be
entitled thereto by law; provided, however, that if Beneficiary is uncertain
which person or persons are so entitled, Beneficiary may commence appropriate
proceedings with respect to such remainder in any court of competent
jurisdiction, and the amount of any attorneys’ fees, court costs and expenses
incurred in such action shall be a part of the Obligations and shall be
reimbursable (without limitation) from such remainder.

Section 5.3 Remedies Cumulative. All rights and remedies provided for herein and
in any other Credit Document are cumulative of each other and of any and all
other rights and remedies available under the law, and Beneficiary shall, in
addition to the rights and remedies provided herein or in any other Credit
Document, be entitled to avail itself of all such other rights and remedies as
may now or hereafter exist under applicable law for the collection of the
Obligations and the enforcement of the covenants herein and the foreclosure of
the liens and security interest evidenced hereby, and the resort to any right or
remedy provided for hereunder or under any such other Credit Document or
provided under applicable law shall not prevent the concurrent or subsequent
employment of any other appropriate right or rights or remedy or remedies.

Section 5.4 Beneficiary’s Discretion as to Security. Beneficiary may resort to
any security given by this Deed of Trust or to any other security now existing
or hereafter given to secure the payment of the Obligations, in whole or in
part, and in such portions and in such order as may seem best to Beneficiary in
its sole and uncontrolled discretion, and any such action shall not in anyway be
considered as a waiver of any rights, benefits, liens or security interest
evidenced by this Deed of Trust.

Section 5.5 Waiver of Homestead and Other Exemptions. Grantor hereby waives all
homestead, dower or curtesy interest, redemption rights and appraisement rights
or other exemptions to which Grantor would otherwise be entitled under any
applicable law.

Section 5.6 Reimbursement of Amounts Expended by Beneficiary. Upon demand,
Grantor shall immediately reimburse Beneficiary for all amounts (including
attorney fees and legal expenses) expended by Beneficiary in the performance of
any action required to be taken by Grantor or the exercise of any right or
remedy of Beneficiary under this Deed of Trust, together with interest thereon
at the Default Rate. These sums shall be included in the definition of
Obligations herein and shall be secured by the interest granted herein.

ARTICLE 6 - MISCELLANEOUS

Section 6.1 Scope of Deed of Trust. This Deed of Trust is a mortgage of real
property, a security agreement, and an absolute assignment of leases and rents,
and also covers proceeds and fixtures.

Section 6.2 Effective as a Financing Statement, Fixture Filing. This Deed of
Trust shall be effective as a financing statement. The mailing addresses of
Grantor and Beneficiary are as set forth in Section 6.26 of this Deed of Trust.
A carbon, photographic or other reproduction of this Deed of Trust or of any
financing statement relating to this Deed of Trust shall be sufficient as a
financing statement.

This instrument shall also be deemed to be a Fixture Filing within the meaning
of the UCC, and for such purpose, the following information is given:

 

(a)    Name and address of Debtor:    See Section 6.26 (b)    Type of
Organization:    Corporation/Limited Liability Company (c)    Jurisdiction of
Organization:    Iowa/Delaware (d)    Name and address of Secured Party:    See
Section 6.26 (e)    Description of collateral:    See granting clause above (f)
   Description of real estate to which the Collateral is attached or upon which
it is or will be located:    See Exhibit “B” attached hereto.

Some of the above-described collateral is or is to become fixtures upon the
above-described real estate, and this Fixture Filing is to be filed for record
in the public real estate records.

Section 6.3 Notice to Account Debtors. In addition to the rights granted
elsewhere in this Deed of Trust, Beneficiary may at any time notify the account
debtors or obligors of any accounts, chattel paper, negotiable instruments or
other evidences of indebtedness included in the Collateral to pay Beneficiary
directly.

 

17



--------------------------------------------------------------------------------

Section 6.4 Waiver by Beneficiary. Beneficiary may at any time and from time to
time by a specific writing intended for the purpose: (a) waive compliance by
Grantor with any covenant herein made by Grantor to the extent and in the manner
specified in such writing; (b) consent to Grantor’s doing any act which
hereunder Grantor is prohibited from doing, or to Grantor’s failing to do any
act which hereunder Grantor is required to do, to the extent and in the manner
specified in such writing; (c) release any part of the Mortgaged Property or any
interest therein from the lien and security interest of this Deed of Trust; or
(d) release any party liable, either directly or indirectly, for the Obligations
or for any covenant herein or in any other Credit Document, without impairing or
releasing the liability of any other party. No such act shall in any way affect
the rights or powers of Beneficiary hereunder except to the extent specifically
agreed to by Beneficiary in such writing.

Section 6.5 No Impairment of Security. The lien, security interest and other
security rights of Beneficiary hereunder or under any other Credit Document
shall not be impaired by any indulgence, moratorium or release granted by
Beneficiary including, but not limited to, any renewal, extension or
modification which Beneficiary may grant with respect to any Obligations, or any
surrender, compromise, release, renewal, extension, exchange or substitution
which Beneficiary may grant in respect of the Mortgaged Property, or any part
thereof or any interest therein, or any release or indulgence granted to any
endorser, guarantor or surety of any Obligations. The taking of additional
security by Beneficiary shall not release or impair the lien, security interest
or other security lights of Beneficiary hereunder or affect the liability of
Grantor or of any endorser, guarantor or surety, or improve the right of any
junior lienholder in the Mortgaged Property (without implying hereby
Beneficiary’s Consent to any junior lien),

Section 6.6 Acts Not Constituting Waiver by Beneficiary. Beneficiary may waive
any default without waiving any other prior or subsequent default. Beneficiary
may remedy any default without waiving the default remedied. Neither failure by
Beneficiary to exercise, nor delay by Beneficiary in exercising, nor
discontinuance of the exercise of any right, power or remedy (including but not
limited to the right to accelerate the maturity of the Obligations or any part
thereof) upon or after any default shall be construed as a waiver of such
default or as a waiver of the right to exercise any such right, power or remedy
at a later date. No single or partial exercise by Beneficiary of any right,
power or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time. No modification or waiver of any
provision hereof nor consent to any departure by Grantor therefrom shall in any
event be effective unless the same shall be in writing and signed by Beneficiary
and then such waiver or consent shall be effective only in the specific
instance, for the purpose for which given and to the extent therein specified.
No notice to nor demand on Grantor in any case shall of itself entitle Grantor
to any other or further notice or demand in similar or other circumstances.
Remittances in payment of any part of the Obligations other than in the required
amount in immediately available U.S. funds shall not, regardless of any receipt
or credit issued therefor, constitute payment until the required amount is
actually received by Beneficiary in immediately available U.S. funds and shall
be made and accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of Beneficiary.
Acceptance by Beneficiary of any payment in an amount less than the amount then
due on any Obligation shall be deemed an acceptance on account only and shall
not in any way excuse the existence of a default hereunder.

Section 6.7 Grantor’s Successors. If the ownership of the Mortgaged Property or
any part thereof becomes vested in a person other than Grantor, Beneficiary may,
without notice to Grantor, deal with such successor or successors in interest
with reference to this Deed of Trust and to the Obligations in the same manner
as with Grantor, without in any way vitiating or discharging Grantor’s liability
hereunder or for the payment or performance of the Obligations. No transfer of
the Mortgaged Property, except to Beneficiary when expressly agreed to, no
forbearance on the part of Beneficiary, and no extension of the time for the
payment of the Obligations given by Beneficiary shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Grantor hereunder for the payment or performance of the Obligations or the
liability of any other person hereunder for the payment of the Obligations. Each
Grantor agrees that it shall be bound by any modification of this Deed of Trust
or any of the other Credit Documents made by Beneficiary and any subsequent
owner of the Mortgaged Property, with or without notice to such Grantor, and no
such modifications shall impair the obligations of such Grantor under this Deed
of Trust or any other Credit Document. Nothing in this Section 6.7 or elsewhere
in this Deed of Trust shall be construed to imply Beneficiary’s consent to any
transfer of the Mortgaged Property.

Section 6.8 Place of Payment. All Obligations which may be owing hereunder at
any time by Grantor shall be payable at the place designated in the Note, as the
case may be (or, if no such designation is made, at the address of Beneficiary
indicated in Section 6.26).

 

18



--------------------------------------------------------------------------------

Section 6.9 Subrogation to Existing Liens. To the extent that proceeds of the
Obligations are used to pay indebtedness secured by any outstanding lien,
security interest, charge or prior encumbrance against the Mortgaged Property,
such proceeds have been advanced by Beneficiary at Grantor’s request, and
Beneficiary shall be subrogated to any and all rights, security interest and
liens owned by any owner or holder of such outstanding liens, security
interests, charges or encumbrances, however remote, irrespective of whether said
liens, security interests, charges or encumbrances are released, and all of the
same are recognized as valid and subsisting and are renewed and continued and
merged herein to secure the Obligations, but the terms and provisions of this
Deed of Trust shall govern and control the manner and terms of enforcement of
the liens, security interests, charges and encumbrances to which Beneficiary is
subrogated hereunder. It is expressly understood that in consideration of the
payment of such indebtedness by Beneficiary, Grantor hereby waives and releases
all demands and causes of action for offsets and payments in connection with the
said indebtedness.

Section 6.10 Application of Payments to Certain Obligations. If any part of the
Obligations cannot be lawfully secured by this Deed of Trust or if any part of
the Mortgaged Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of the Obligations, then all payments made
shall, unless otherwise designated by the Beneficiary, be applied on the
Obligations first in discharge of that portion thereof which is not secured by
this Deed of Trust.

Section 6.11 Compliance with Usury Laws. It is the intent of Grantor and
Beneficiary and all other parties to the Credit Documents to conform to and
contract in strict compliance with applicable usury laws from time to time in
effect. All agreements between Beneficiary and Grantor (or any other party
liable with respect to any indebtedness under the Credit Documents) are hereby
limited by the provisions of this Section 6.11 which shall override and control
all such agreements, whether now existing or hereafter arising. In no way, nor
in any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the interest taken, reserved, contracted for, charged, chargeable, or received
under this Deed of Trust, the Note delivered in connection therewith or any
other Credit Document or otherwise, exceed the maximum non-usurious amount
permitted by applicable law (the “Maximum Lawful Amount”). If, from any possible
construction of any document, interest would otherwise by payable in excess of
the Maximum Lawful Amount, any such construction shall be subject to the
provisions of this Section 6.11 and such document shall ipso facto be
automatically reformed and the interest payable shall be automatically reduced
to the Maximum Lawful Amount, without the necessity of execution of any
amendment or new document. If Beneficiary shall ever receive anything of value
which is characterized as interest under applicable law and which would apart
from this provision be in excess of the Maximum Lawful Amount, an amount equal
to the amount which would have been excessive interest shall, without penalty,
be applied to the reduction of the principal amount owing on the Obligations in
the inverse order of its maturity and not to the payment of interest, or
refunded to Grantor or the other payor thereof if and to the extent such amount
which would have been excessive exceeds such unpaid principal. Any right to
accelerate maturity of any of the Obligations does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Beneficiary does not intend to charge or receive any unearned
interest in the event of acceleration. All interest paid or agreed to be paid to
Beneficiary shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full stated term (including any
renewal or extension) of such indebtedness so that the amount of interest on
account of such indebtedness does not exceed the Maximum Lawful Amount.

Section 6.12 Marshalling. To the fullest extent allowed by applicable law,
Grantor waives any right to require the marshalling of any assets constituting
collateral for the Loan.

Section 6.13 Invalidity of Certain Provisions. A determination that any
provision of this Deed of Trust is unenforceable or invalid shall not affect the
enforceability or validity of any other provision, and the determination that
the application of any provision of this Deed of Trust to any person or
circumstance is illegal or unenforceable shall not affect the enforceability or
validity of such provision as it may apply to other persons or circumstances.

Section 6.14 Gender; Titles; Construction. Within this Deed of Trust, words of
any gender shall be held and construed to include any other gender, and words in
the singular number shall be held and construed to include the plural, unless
the context otherwise requires. Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions. The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Deed of
Trust and not to any particular Article, Section,

 

19



--------------------------------------------------------------------------------

paragraph or provision. The term “person” and words importing persons as used in
this Deed of Trust shall include firms, associations, partnerships (including
limited partnerships), joint ventures, trusts, corporations, limited liability
companies, and other legal entities, including public or governmental bodies,
agencies or instrumentalities, as well as natural persons.

Section 6.15 Reporting Compliance. Grantor agrees to comply with any and all
reporting requirements applicable to the transactions secured by this Deed of
Trust which are set forth in any law, statute, ordinance, rule, regulation,
order or determination of any governmental authority, and further agrees upon
written request of Beneficiary to furnish Beneficiary with evidence of such
compliance.

Section 6.16 Beneficiary’s Consent. Except where otherwise expressly provided
herein, in any instance hereunder where the approval, consent or the exercise of
judgment of Beneficiary is required or requested, (i) the granting or denial of
such approval or consent and the exercise of such judgment shall be within the
sole discretion of Beneficiary, and Beneficiary shall not, for any reason or to
any extent, be required to grant such approval or consent or exercise such
judgment in any particular manner, regardless of the reasonableness of either
the request or Beneficiary’s judgment, and (ii) no approval or consent of
Beneficiary shall be deemed to have been given except by a specific writing
intended for the purpose and executed by an authorized representative of
Beneficiary.

Section 6.17 Grantor. Unless the context clearly indicates otherwise, as used in
this Deed of Trust, “Grantor” means the Grantor named in the appearance clause
of this Deed of Trust or any of them. The obligations of Grantor hereunder shall
be joint and several. If any Grantor, or any signatory who signs on behalf of
any Grantor, is a corporation, partnership or other legal entity, Grantor and
any such signatory, and the person or persons signing for it, represent and
warrant to Beneficiary that this instrument is executed, acknowledged and
delivered by Grantor’s duly authorized representatives. If Grantor is an
individual, no power of attorney granted by Grantor herein shall terminate on
Grantor’s disability.

Section 6.18 Successors and Assigns. The terms, provisions, covenants and
conditions hereof shall be binding upon Grantor, and the heirs, devisees,
representatives, successors and assigns of Grantor, and shall inure to the
benefit of the Beneficiary, its successors and assigns, and shall constitute
covenants running with the Land. All references in this Deed of Trust to Grantor
shall be deemed to include all such heirs, devisees, representatives, successors
and assigns of Grantor.

Section 6.19 Modification or Termination. The Credit Documents may only be
modified or terminated by a written instrument or instruments intended for that
purpose and executed by the party against which enforcement of the modification
or termination is asserted. Any alleged modification or termination which is not
so documented shall not be effective as to any party.

Section 6.20 No Partnership, etc. The relationship between Beneficiary and
Grantor is solely that of Beneficiary and Grantor. Beneficiary has no fiduciary
or other special relationship with Grantor. Nothing contained in the Credit
Documents is intended to create any partnership, joint venture, association or
special relationship between Grantor and Beneficiary or in any way make
Beneficiary a co-principal with Grantor with reference to the Mortgaged
Property. All agreed contractual duties between or among Beneficiary and Grantor
are set forth herein and in the other Credit Documents and any additional
implied covenants or duties are hereby disclaimed. Any inferences to the
contrary of any of the foregoing are hereby expressly negated.

Section 6.21 Power of Attorney. Grantor hereby appoints Beneficiary as its
attorney-in-fact and upon any default hereunder authorizes Beneficiary to
endorse Grantor’s name on all instruments and other documents pertaining to the
Obligations. In addition, Beneficiary shall be entitled, but not required, to
perform any action or execute any document required to be taken or executed by
Grantor under this Deed of Trust. Beneficiary’s performance of such action or
execution of such documents shall not relieve Grantor from any Obligation or
cure any default under this Deed of Trust. The powers of attorney described in
this action are coupled with an interest and are irrevocable.

Section 6.22 Collection Costs. If Beneficiary hires an attorney to assist in
collecting any amount due or enforcing any right or remedy under this Deed of
Trust, Grantor agrees to pay Beneficiary’s reasonable attorney fees and
collection costs, including, but not limited to, costs incurred for copying,
title reports, surveys, title abstract and all other costs incurred by
Beneficiary in collecting the debt.

 

20



--------------------------------------------------------------------------------

Section 6.23 Partial Release. Beneficiary directly (and without joinder of
Trustee) or the Trustee upon written direction from the Beneficiary may release
its interest in a portion of the Mortgaged Property by executing and recording
one or more partial releases without affecting its interest in the remaining
portion of the Mortgaged Property.

Section 6.24 Applicable Law. THE LAWS OF THE STATE OF NEBRASKA (EXCLUSIVE OF ITS
CONFLICT OF LAW PRINCIPLES) SHALL GOVERN THE VALIDITY, ENFORCEABILITY,
INTERPRETATION AND CONSTRUCTION OF ALL OF THE PROVISIONS OF THIS DEED OF TRUST
AND THE OTHER CREDIT DOCUMENTS AND ALL ISSUES HEREUNDER AND THEREUNDER,
INCLUDING (WITHOUT LIMITATION) THE DETERMINATION OF THE MAXIMUM LAWFUL RATE OF
INTEREST THAT MAY BE CONTRACTED FOR, CHARGED OR RECEIVED WITH RESPECT TO THE
OBLIGATIONS; PROVIDED, HOWEVER, THE LAWS OF THE STATE OF MISSOURI SHALL GOVERN
THE PROCEDURAL AND SUBSTANTIVE MATTERS RELATING TO THE CREATION, PERFECTION AND
FORECLOSURE OF LIENS, AND ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE
MORTGAGED PROPERTY.

Section 6.25 Entire Agreement. The Credit Documents constitute the entire
understanding and agreement between Grantor and Beneficiary with respect to the
transactions arising in connection with the Obligations and supersede all prior
written or oral understandings and agreements between Grantor and Beneficiary
with respect to the matters addressed in the Credit Documents. Grantor hereby
acknowledges that, except as incorporated in writing in the Credit Documents,
there are not, and were not, and no persons are or were authorized by
Beneficiary to make, any representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the matters addressed
in the Credit Documents.

Section 6.26 Notices. All notices, consents, approvals, elections and other
communications (collectively “Notices”) hereunder shall be in writing (whether
or not the other provisions of this Deed of Trust expressly so provide) and
shall be deemed to have been duly given if mailed by United States registered or
certified mail, with return receipt requested, postage prepaid, or by United
States Express Mail or courier service to the parties at the following addresses
(or at such other addresses as shall be given in writing by any party to the
others pursuant to this Section 6.26) and shall be deemed complete upon receipt
or refusal to accept delivery as indicated in the return receipt or in the
receipt of such Express Mail or courier service:

 

If to Grantor:   

Green Plains Grain Company, LLC

Green Plains Grain Company TN LLC

Green Plains Essex Inc.

450 Regency Parkway, Suite 400

Omaha, NE 68114

Attention: Jerry L. Peters

With a copy to:   

Michelle Mapes

General Counsel

Green Plains Renewable Energy

450 Regency Parkway, Suite 400

Omaha, NE 68114

If to Beneficiary:   

Metropolitan Life Insurance Company

Agricultural Investments

10801 Mastin Blvd., Suite 930

Overland Park, KS 66210

Attention: Director

ARTICLE 7 - NON-UNIFORM COVENANTS

Section 7.1 Request for Notices. Each party to this Deed of Trust requests that
a copy of any notice of default or any other notice of sale or any other notices
that may be given pursuant to this Deed of Trust or otherwise be sent to the
party at the address set forth herein, as provided by the applicable law of the
State of Missouri.

 

21



--------------------------------------------------------------------------------

Section 7.2 Indemnification of Trustee. Except for gross negligence and willful
misconduct, Trustee shall not be liable for any act or omission or error of
judgment. Trustee may rely on any document believed by it in good faith to be
genuine. All money received by Trustee shall, until used or applied as herein
provided, be held in trust, but need not be segregated (except to the extent
required by law), and Trustee shall not be liable for interest thereon. Grantor
shall protect, indemnify and hold harmless Trustee against all liability and
expenses which Trustee may incur in the performance of its duties hereunder.

Section 7.3 Actions by Trustee. At any time, or from time to time, without
liability therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and the Note for endorsement, and without
affecting the personal liability of any person for payment of the Obligations or
the effect of this Deed of Trust upon the remainder of the Mortgaged Property,
Trustee may take such actions as Beneficiary may request and which are permitted
by this Deed of Trust or by applicable law.

Section 7.4 Substitution of Trustee. Beneficiary has the power and shall be
entitled, at any time and from time to time, in its sole discretion and without
cause, to remove Trustee or any successor trustee and to substitute and appoint
another trustee or trustees (either corporate or individual) in the place and
stead of Trustee or any successor trustee, by written instrument duly executed
and recorded in the Office of the county recorder of the county or counties
where the Mortgaged Property is situated, which instrument shall be conclusive
proof of the proper substitution and appointment of such successor trustee or
trustees, who shall have all the rights, title, estate, powers, duties and
privileges of the predecessor trustee, without the necessity of any conveyance
from such predecessor.

Section 7.5 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW,
GRANTOR AND BENEFICIARY HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING AND/OR HEARING ON ANY MATTER WHATSOEVER ARISING OUT OF,
OR IN ANY WAY CONNECTED WITH, THE NOTE, THIS DEED OF TRUST OR ANY OF THE CREDIT
DOCUMENTS, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A
JURY HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS
NOT BEEN WAIVED. EACH PARTY HAS RECEIVED THE ADVICE OF COUNSEL WITH RESPECT TO
THIS WAIVER.

[NO FURTHER TEXT ON PAGE]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed this Deed of Trust as of the day and
year first above written.

 

GRANTOR:

GREEN PLAINS GRAIN COMPANY, LLC,

a Delaware limited liability company

By:   /s/ Jerry L. Peters Its:   Chief Financial Officer

GREEN PLAINS GRAIN COMPANY TN LLC,

a Delaware limited liability company

By:   /s/ Jerry L. Peters Its:   Chief Financial Officer

GREEN PLAINS ESSEX INC.,

an Iowa corporation

By:   /s/ Jerry L. Peters Its:   Chief Financial Officer

[NOTARY BLOCKS TO APPEAR ON FOLLOWING PAGE]

 

23



--------------------------------------------------------------------------------

STATE OF Nebraska

  )   ) ss. COUNTY OF Douglas   )

The foregoing instrument was acknowledged before me this 28 day of October,
2011, by Jerry Peters, the Chief Financial Officer of GREEN PLAINS ESSEX INC.,
an Iowa corporation, on behalf of the corporation.

 

/s/ Sharon Mize Notary Public

 

STATE OF Nebraska

  )   ) ss. COUNTY OF Douglas   )

The foregoing instrument was acknowledged before me this 28 day of October,
2011, by Jerry Peters, the Chief Financial Officer of GREEN PLAINS GRAIN
COMPANY, LLC, a Delaware limited liability company, on behalf of the company.

 

/s/ Sharon Mize Notary Public

 

STATE OF Nebraska

  )   ) ss. COUNTY OF Douglas   )

The foregoing instrument was acknowledged before me this 28 day of October,
2011, by Jerry Peters, the Chief Financial Officer of GREEN PLAINS GRAIN COMPANY
TN LLC, a Delaware limited liability company, on behalf of the company.

 

/s/ Sharon Mize Notary Public

 

24



--------------------------------------------------------------------------------

EXHIBIT “A”

DEFINED TERMS

“Beneficiary” means Beneficiary, and its successors and assigns, including any
subsequent holder of the Obligations.

“Collateral” has the meaning set forth in Section 1.3.

“Credit Documents” means, collectively, this Deed of Trust, the Loan Agreement,
the Note and such other documents evidencing, governing, guaranteeing, securing
or otherwise executed in connection with the Obligations, the Loan Agreement or
this Deed of Trust, as they or any of them may have been or from time to time
hereafter may be renewed, extended, supplemented, increased, amended, modified
or restated.

“Deed of Trust” means this Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents, as the same may be renewed, extended,
supplemented, increased, modified, amended or restated from time to time.

“Default Rate” has the meaning attributed to it in the Note and Loan Agreement.

“Loan Agreement” means that certain Loan Agreement, dated of even date with this
Deed of Trust, executed by Grantor, as the same may have been or from time to
time hereafter may be renewed, extended, supplemented, increased, amended,
modified or restated.

“Obligations” means the obligation of the Grantor to (a) make payment of the
principal of, interest and premiums on, and to perform all covenants,
agreements, liabilities and obligations of the Grantor, under the Note, the Deed
of Trust, the Loan Agreement and all other obligations of the Grantor under any
other instrument given to secure the Note and any and all extensions and
renewals thereof; (b) to perform any and all covenants, agreements, liabilities
and obligations of Grantor, to Beneficiary, its successors and assigns, provided
for or arising under this Deed of Trust; and (c) to make payment of all costs
and expenses of collection, legal expenses and attorneys’ fees incurred by the
Beneficiary, its successors and assigns, in the enforcement of the rights of the
Beneficiary hereunder or in any litigation or bankruptcy proceeding for the
protection of Beneficiary’s collateral and claim against Grantor.

“Permitted Encumbrances” means any of the following:

(i) liens, charges or other encumbrances for taxes and assessments which are not
yet due and payable;

(ii) liens of or resulting from any judgment or award, the time for the appeal
or petition for rehearing of which shall not have expired, or in respect of
which Grantor shall at any time in good faith be prosecuting an appeal or
proceeding for a review and in respect of which a stay of execution pending such
appeal or proceeding for review shall have been secured;

(iii) deposits, pledges or liens to secure statutory obligations, surety or
appeal bonds or other liens of like general nature incurred in the ordinary
course of business and not in connection with the borrowing of money, provided,
in each case, that the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings;

(iv) liens, charges or encumbrances in favor of Beneficiary;

(v) liens, charges, or other encumbrances disclosed to and approved by
Beneficiary in writing in connection with the Grantor’s arrangements for the
acquisition and development of the Premises, including without limitation
payments and rights-of-way for utilities, roads, drainage, cable, communications
and similar purposes;



--------------------------------------------------------------------------------

(vi) liens, charges, or other encumbrances set forth in a policy of mortgagee’s
title insurance issued to Beneficiary, but only if expressly acknowledged and
approved in writing by Beneficiary and in the case of any leases in favor of a
Grantor, subordinated to the lien hereof; and

(vii) liens, charges or other encumbrances securing the Grantor’s obligations
under that certain Credit Agreement dated as of even date herewith by and among
the Grantor, the lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent, as the same may be amended, modified,
supplemented or restated from time to time.

“Promissory Note” means the Note described in the opening recitals, together
with interest thereon, executed in accordance with the Loan Agreement and
evidencing Grantor’s indebtedness to Beneficiary thereunder. The Note contains
provisions for the interest rate therein to be adjusted from time to time.

“Uniform Commercial Code” means the Uniform Commercial Code in effect, and as
amended from time to time hereafter, in the State of Nebraska.

 

26



--------------------------------------------------------------------------------

EXHIBIT “B”

LAND

DESCRIPTION OF REAL PROPERTY